·RENDERED: SEPTEMBER 28, 2017
                                                       ·TO BE PUBLISHED

              cSuprttttt filnurf nf ~tnfurku
                             2015-SC-000655-MR

LONNIE CONYERS                                                      APPELLANT

               ON APPEAL FROM CAMPBELL CIRCUIT COURT
v.             HONORABLE JULIE REINHARDT WARD, JUDGE
                           NO. 15-CR-00296.

COMMONWEALTH OF KENTUCKY                                           · APPELLEE

AND

                             2015-SC-000687-MR

ROY EDWARD TUCKER                                                  APPELLANT

               QN APPEAL FROM CAMPBELL CIRCUIT COURT
v.             HONORABLE JULIE REINHARDT WARD, JUDGE
                           NO. 15-CR-00295

·COMMONWEALTH OF KENTUCKY                                            APPELLEE.

AND

                             20 l 6-SC-000340-MR

JOSEPH HARDY ·                                                     APPELLANT

               ON APPEAL FROM CAMPBELL CIRCUIT COURT
v.             HONORABLE JULIE REINHARDT WARD, JUDGE
                           NO. 15-CR-00294

COMMONWEALTH OF KENTUCKY                                             APPELLEE


             • OPINION OF THE COURT BY JUSTICE HUGHES

                                 AFFIRMING

      Following a joint jury trial, Lonnie Conyers, Roy Tucker, and Joseph

Hardy were all found guiltY of two counts of first-degree burglary. Each
defendant was sentenced as a first-degree persistent felony offender (PFO) to

concurrent, twenty-year terms of imprisonment, and each has now appealed to

this Co.urt as a matter of right. Because of the large degree of overlap in the
(                             .                     .




factual background and· in the legal issues raised, we have consolidated the

appeals for disposition in this single opinion. All thrt:!e defendants contend

that, in light of juror and witness misconduct during the recess following the

trial's first day, the trial court should have declared a mistrial. Each defendant

_also_ insists that the trial court erred by refusing to dismiss the first-degree

burglary charges and by failing to give a jury instruction on receiving stolen .

property as a lesser, alternative offense to burglary. In addition, Hardy claims

that he was entitled to a jury instruction on the defense of voluntary

intoxicatio_n, while Conyers seeks resentencing·on the ground-that he was

improperly found to be a PFO in the first degree. Convinced that none of the

alleged errors gives the defenqants_, either jointly or singly, a right to relief, we

affirm all three judgments.

                                  RELEVANT FACTS

       During the morning of Februar,Y 11, 2015, in Melbourne, Kentucky, two

residences about one-half mile apart were burglarized. The proof at trial,

construed favorably to the Commonwealth, showed the. following.

       Brothers Stan and Brian Turpen, the owners/ occupants of one of the

homes, testified that they left for. work early that morning after having locked

the doors. When Stan returned that afternoon, he found one of his gt.litar

cases lying in the driveway and signs of what appeared to be a forced entry.

                                          2
     His home was in shambles with drawers and cupboards opened, their contents

     strewn over countertops and on floors, mattresses removed
                                                          .
                                                               from the beds
                                                                           .
                                                                             and

     closets ransacked. Stan confirmed that photographs introduced by the

     Commonwealth accurately showed, the state of his home that afternoon. After

     his initial look around, Stan called both his brother and 911.

          ·Officer Robert Diamond of the Campbell County Police Department

     responded to the 911 call. Earlier that day h~ had participated in the arrest of

     three persons suspected of another burglary in the area,. and after talking with .

     Stan .Turpen and walking through the residence, he thought it likely that the

     same persons were responsible for the scene he found there.

           The Turpens' missing property list included a wide-screen television, a

     Fender guitar, and severai other household items and five handguns, at least

     two of which (the two from the brothers' bedside tables) were loaded and ready

     to fire. The list also-included two long guns (a Remington shotgun and a

     Winchester rifle) and a starter's pistol-a blank gun-that looked like a .22

     caliber revolver. Also missing was ammunition for several of the weapons.

           Earlier that day,· a 91 l caller had reported what he believed to be a
 .                          I        .                    '     .
     burglary in progress. George Crawford testified that at about 10:30 that

     morning he wl3.s looking out his kitchen window toward the rear of his

     property. His residence borders on a pasture, Crawford testified, across which .

.· he could   se~   the garage side of the residence of Joe and Brittany Vance. 1



    , I At that time Crawford had not yet spoken to Joe and believed that Brittany's
 name was Tiffany..

                                              3
Crawford testified that his attention was attracted to the Vances' driveway by a

dark-colored, sedan-type car he had never seen there before. Three men

appeared to have gotten out of the car, and one of the men had apparently

gone up the steps to the front door. Although Crawford was suspicious; he was

about to dismiss· his suspicions in light of the fact that one of the men could be

Joe Vance. Before he could turn away, however, he saw one of the men walk

toward the "pedestrian" door of the garage and kick· the door open. All three

men then disappeared inside the garage. At that point Crawford called 911.
                           /'
      On the 911 recording, after Crawford. relayed what he had observed, the

dispatcher asked Crawford for a more detailed description of the vehicle. As

Crawford tried to comply with that request, it occurred to him that a Nikon

camera with a 300mm zoom lens that he used for bird-watching was sitting on

his kitchen table. While using the cainera, Crawford exclaimed to the 911

dispatcher that one of the mep had just co"me out of the house and appeared to

have put something in the backseat of the car. At that point, Crawford started

taking pictures:

      At trial, the Commonwealth was able to introduce about two dozen

.photographs-authenticated b:y Crawford-of the burglary as it happened, of

the vehicle and of the three men as they came and went carrying things from

the house to the vehicle. After a few minutes, Crawford told the d~spatcher

that all three men had exited the house, one of them putting what looked like a

white pillowcase filled with   some~hing   into the backseat. In the closing portion

of.the call, Crawford narrated for the· dispatcher the burglars' sport-lived get-

                                           4
awa.y: their entering the car; the car's descent down the sloped driveway to

Kohls Road; the car's right turn in the direction of Ten-Mile Road; and the

almost immediate appearance of a police cruiser right behind the car.

      When Crawford's direct examination resumed after the 911 recording, he

reiterated that he saw all three persons enter the Vances' residence and later

come out carrying items which they placed in the .car. During the various
              ·,


cross-examinations, Crawford admitted that he could not see clearly enough,

either with or without his camera, to identify any of the persons he saw or to

say what items they brought from the house. In particular~ he admitted that

he saw no one with a gun. He also admitted .that while there are photos

showing tw~ of the men (in the enlarged photos introduced by the

Commonwealth tWo persons clearly resembling Hardy and Conyers) carrying

items from the house, the photo of the third man (strongly resembling Tucker)

does· not make it clear that he is carrying any property. During redirect

examination, however; Crawford explained that during the episode he was

juggling the _phone and his camera and was not able. to photograph everything

he saw. Crawford testified emphatically, however, that notwithstanding the

lack of a clear photograph of the third man removing property from the home,

he witnessed all three men do so.

      The Commonwealth's case included testimony from the officers who

stopped the suspects' car moments after it left the_ Va,nces' driveway. Tbey

stopped it as it approached the intersection of Kohls Road and Ten-Mile Road

and arrested its three occupants: Hardy the driver, Tucker in the front

                                       5
 passenger seat, and Conyers behind him in the backseat. .bn Hardy's person

 the arresting officer found eight prescription pills, slightly more ·than $1,200 in

 cash, a silver money clip engraved "Vance," a gold chain necklace·; and a silver

 pocket knife. From 'f:ucker the arresting officer took a pocket knife, about $570
            •                     I   .       •       '




 in cash, a .gold chain necklace, headphones, part of a wall .cell phone charger,

 and an ID card. · Conyers was carrying 8; wallet with his ID card ahd a cell

 phone. One of the officers expl~ned that th~y did not go directly to the Vances'

 house, but waited for the suspects to leave, because it was safer to approach a

.defined set of suspects·· all contained in a car than an. indeterminate set spread

 throughout a      resi~ence.

         The detective who searched the defendants' car the next morning

·pursuant to a warrant testified that he and an assisting officer photographed

 the various items .seized during the search. They included a starter's pistol,

 later identified by the Turpens as theirs, which was found under the driver's

 seat near the back, and a 9mm Ruger handgun, loaded with a live round of

. ammuriition in the chamber and a full clip, which was found under the front

 passenger seat. The Vances identifie_d that gun as belonging to Brittany.

 Brittany testified that she. kept it in her jewelry case, which was found, among

 other   item~   later identified by the Vances, in a white .pillowcas~ in _the car's

 backseat.

         The Vances also testified
                                . regarding photographs taken by one of t!J.e
                                          .




investigating officers depicting their home in shambles shortly after the
                                                  .                 .

burglary. T~e Turpens and the \lances                     all testified that items found in the.

                                                          6
    defendants' possession had been taken from their respective homes. The items

    identified included jewelry, the silver "Vance" money clip, a TV, a guitar,

    handguns, long glins, ammunition, a jewelry box, a purse,· a hanimer, savings

    bonds, an electric drill, and a set of exercise weights:

           The Commonwealth's proof i:q.cluded some additional evidence, but the

first-degree burglary charges rested primarily 6n the evidence summarized

    above. Notwithstanding the obviously sufficient evidence of burglary; the

    defendants all maintain the -trial court erred by including first-degree burglary

    charges in the jury instructions. We begin our analysis with this contention.

                                           ANALYSIS

I. The Trial Court Did Not Err by Refusing to Dismiss the Charge of
        Burglary in The First Degree.                            ·

           Burglary; the basic offense, is a crime against real property-an unlawful

intrusion thereon. Because such intrusions pose risks to persons on the
.                   .   .                    I   .                       .     '   I




premises, the basic offense is punished more-or-less severely depending on the

presence or absence of circumstances which increase or decrease t_hose risks.
    r
Litton v. Commonwealth, 597 s:W.2d 616 (Ky. 1980) .(discussing the 1978

amendments to the burglary statutes); Colwell v. Commonwealth, 37 S.W.3d
721 (Ky. 2000) (discussing the interrelationship of the burglary and trespass

offenses). Kentucky Revised        Statut~   (KRS) 511.040 outlaws the basic offense-      _

burglary in the third       d~gree-·as   follows: "A person is guilty of burglary in the

third degree when, with intent to commit a crime, he knowingly enters or

remains unlawfully in a building." KRS 511.040(1). A "building," for the

purposes of the burglary statutes, is a_ building in its ordinary sense plus "any
                                                     7
structure, vehicle, watercraft or aircraft: (a) Where any person lives, or (b).

Where people assemble for [various] purposes .... " KRS 511.010(1). Third-

degree burglary is a Class D .felony. KRS 511.040(2).

      'The risks posed by the intrusion increase if the building involved is a

dwelling-"a building which is usually occupied by a person lodging therein."

KRS 511.010(2): Accordingly,
                      .
                             a person is guilty of burglary In the second     .


degree, a Class C felony, "when, with the intent to commit a crime, he

knowingly enters or remains unlawfully in a dwelling~" KRS 511.030(1).

      Burglary in .the first degree, a Class B felony, occurs if, in the course of

the intrusion, the intruder actually injures someone (a non-participant in the

crime), or if, as reievant here, he "[i]s armed with explosives or a deadly
                                                .               .
weapon." KRS 511.020(1). "Deadly weapon" means, in pertinent part, "[a]ny.

weapon from which a shot, readily capable of prod.ucing death or other serious

physical injury, may be discharged[.]" KRS 500.080(4)(b).

      Finally, as relevant to this case, KRS 502.020, the complicity statute,

provides in pertinent part t,hat: .

      A person is guilty of an offense committed by another person when,
      with the intention of promoting or facilitating the commission of
      th~ offense, he:                    ·


      (b) Aids, counsels, or attempts to aid such person in planning or
      committing the offense[ .J   ·
KRS 502.020(l)(b). The Commonwealth's theory of the case was that the three

deferidants all participated as principals in the burglaries of both residences,.



                                         8
. and were also complicit in the burglaries, with each defendant being guilty, by

complicity, of the offense committed by any of them.

       Because the buildipgs involved in this case were clearly dwellings, the

jucy instructions for each defendant included two second-degree burglary

instructions (Vance and Turpen residences), and the defendants raise no

objections to those instructions. Because both sets of victims reported the loss

of at least one firearm and the police found weapons corresponding to those

reports in the' car occupied by the defendants at the time of their arrests, the

instructions for each defendant also included provisions such as the following

for each residence:

        You will fi:nd the defendant ... guilty of First Degree Burglary
      · under this instruction if, and only if, you believe from the evidence
        beyond a reasonable doubt all of the following:
        A. That in this County, on or about Februacy 11, 2015, and before
        the finding of the indictment herein, the Defendant ... either
        entered or was in complicity. with [either of the others] to their
        entry of the building owned by the Vances [the Turpens] and
        without the permission of the [owners] or any other person
        authorized to give such permission; AND
        B. That in so doing, he knew that they did not have such
        permission; AND
        C. That it was the Defendant's intention that either the Defendant
        or [either: of the others] would commit a crime therein; AND
        D. That when effecting entcy or while in the building or in
      . immediate flight there from, the Defendant or [either of the others]
        was armed .with a deadly weapon.

      The defendants all objected at trial and continue to object to the givi_ng of

this instruction on a number of grounds. Each insists that there was ·n.o

evidence that he was armed, that he was armed with a deadly weapon, or that

he knew or intended that either of the other two men was armed .. Implicitly, at

least, the defendants concede that their complaint on all of these points is not
                                         9
really with the trial ·court, which only _applied existing law, but rather with prior .

decisions of this Court. TWo of those decis~ons they ask us expressly to

reconsider.

    A. There Was Evidence That the Defendants Were Armed During Both
       Burglaries.                                               ·

     · We begin, however, with the defendants' invocation of Wilson v. ·

Common.wealth, 438 S.W.3d 345 (Ky. 2014), in support of their contentions
        .                                        .    .                   .

that the Commonwealth failed to prove that they_ were "armed," for first-degree

burglary purposes, because it failed to show "access" to any of the stolen

firearins. In Wilson, this Court qualified the general rule that "[a] person may

beGome 'ar.med with a deadly weapon' for the purposes of first-degree burglary

when he enters a building or dwelling unarmed and subsequently steals a
                                                                     '·

firearm therein."· 438 S~W.3d at 354 (quoting Hayes       v. Commonwealth, 698
S.W.2d 827, 830 (Ky. 1985)). See also Riley v. Commonwealth, 91 S.W.3d 560,

563 (Ky. 2002) ("[o]ne who steals a deadly weapon during the course.of a

burglary is armed within the meaning of KRS 511.020."). That rule applies, we

held in _Wilson, where the thief has access to the deadly weapon, but not to the

theft of a locked fire safe· containing a handgun, since the thief, in the four or
                            .           .

five minutes it. took to complete the burglary and leave the scene, had no

remotely realistic chance of gaining access to the gun and using it as a weapon.

      The defendants
                .
                     would have us apply· Wilson's narrow exception to this
                                 .




case, where the Turpens' guns were ultimately found in. the trunk and Brittany
                                                                                          ..


                                            10
 Vance's 9mm Ruger was found under the frorit passenger seat.2 Clearly the

 exception we noted in Wilson does not apply here, where one or more of the

 defendants had the gilns in hand at so~e point inside the.residences or in the

 car while leaving the residences, and where the defendan_ts had ready access to
                             '   .       .
 the car's trunk and to the area beneath the seat.

     B. There Was Evidence That the Defendants Were Armed With a ·
        Deadly Weapon.

       The defendants also contend that because there was insuffici_ent evidence

 that any of the guns was operable, none of the guns could reasonably be

 deemed a "deadly weapon." They s11ggest that, in addition to proof that the

gun was loaded, the Commonwealth should be required ~o prove ·either that the

~n   was actually fired during the burglary or that ballistics evidence

establishes that it could have been fired ...

       The defendants .acknowledge that we rejected this contention ·in Wilburn

 v. Commonwealth, 312 S.W.3d 321 (Ky. 2010), where a plurality of the Court

deemed the statutory definition satisfied if the particular weapon was one of a
                                                                     .          '


· class of weapons from which a shot readily capable of causing death or serious

physical injury could be discharged. Under Wilburn, Brittany Vance's Ruger

and all of the Turpens' guns (excluding the starter's pistol) could reasonably be

deemed "deadly weapons." The defendants acknowledge this and acknowledge




      2 We agree with the defendants' assertion that the Turpens' starter's pistol,
which was found under the driver's seat, was not a deadly weapon under KRS
500.080, since a starter's pistol is not a type of weapon from which a shot may be
discharged.

                                             11
 (   .


 further that we appli,ed Wilburn in Johnson v. Commonwealth, 327 S.W.~d. 501

 (Ky. 2010), but they ask us to revisit this precedent and reconsider
                    .                                         .    . Justice

·.Noble's Wilburn dissent, which construes KRS 500.080(4) i~ a manner similar.

 to what they advocate.

               In Wilburn, the Court considered the pre-Penal Code understanding of

 "deadly weapon"· in the burglary context. and compared that meaning to the

 current statutory definition of the term. Two members of the Court read the

· statute as not affecting the prior law, whiCh provided, in effect, that a deadly.

 weapon· was anything a l;>urglar passed off as,a deadly \Yeapon, whether an

 actual weapon or not. The three-member plurality agreed with Justice Noble to

 the extent that it understood the ~~atutory definition as precluding objects,
         ·~




 such as sticks         or fingers in pockets, merely passed off as weapons.   However,

 the plurality rejected the proposition that first-degree burglary ·prosecutions

 should. hfnge on. the savviness of burglars, who could easily defeat prosecution

 under the dissent's approach merely by discarding the weapon after the crime

 (so its operability could never be determined) or by disabling it. ·The Court's

 reasoned consideration in Wilbu.rn is not yet·even eight years old, and we will

.not revisit the question here.

          c.    There Was Sufficient
                            .
                                     Evidence
                                        .  . of the Defendants'
                                                           .
                                                                Complicity.
                                                                .                    .



               We.also decline the defendants' invitation to reconsider our construction
                                                                                 '

of the _coinplicify statute, KRS 502.020. Section (1) of that statute, the section
 applicable in this case, provides, with respect to crimes outlawing certain acts,3

. that o:he person may be found guilty "of an offense committed by another

 person when, with the intention of promoting or facilitating the commission of

 the offense, he" in any of various ways lends support or.assistance to the

 principal offender. KRS 502'.020(1) (emphasis supplied). The defendants insist

 that an alleged complicitor cannot be found guilty of the aggravated offense of

 another (e.g., burglary in the first.degree) unless he intended to promote or

 facilitate the aggravated offense, i.e., unless he knew that the principal offender

 he was aiding was armed with a deadly weapon.

        Arguably, the evidence in this case-.a trunk full of guns and a loaded

 Ruger handgun in the passenger compartment-could reasonably·be thol:!.ght

 to satisfy ·even the defendants' take on the statute, but we· need not make that

 assessment because, as the defendants acknowledge and as we noted in Smith

 v. Commonwealth, 370 S.W.3d 871 (Ky. 2012), the law in Kentucky has always
                                            .                     I   .




 been otherwise. The mens rea for complicity, we have held, is that the

 coinplicitor intend the principal's .commission of the basic offense.· If he does

 so and in addition aids or encourages the principal's act (as couid certainly be

 found in this case with respect to all of the defendants) then he exposes himself

·to liability for whatever degree of the offense the ·principal actually commits.

 See Smith, 370 S.W.3d at 877-78 (citing post-Penal Code cases to this effect).



         a As opposed to crimes that outlaw certain results-those crimes are addressed
. in section (2) of the complicity statute. See Smith v. Commonwealth, 370 S. W.3d '871
  (Ky. 2012) (discussing the distinction).

                                           13
            The Commentary to the Perial Code supports that construction by noting

    that these provisions of the. Code were not intended to change existing law and

    by emphasizing that under section (1) of the complicity statute, the

    complicitor's mental   ~tate   must be the "intent to promote or facilitate the

    commiss~on     of an offense," not necessarily the particular degree of the offense

    actually committed. Kentucky Penal Code, Final Draft, p. 30 (Nov. 1971).

            As we observed in Smith, the defendants' contention that imputing to.

    them as complicitors an aggravated offense without proof that they knew the

    principal was engaged in aggravated conduct somehow' runs afoul of Jackson v.

    Virginia, 443 U.S. 307 (1979) (holding that the government must prove all the

    elements of a crime beyond a reasonable doubt), is simply wrong. As just

    discussed,. the elements of complicity do not simply track the elements of the

    principal offense.· We reject~ in short, the defendants~ proposed reconstruction

· ofthe complicity statute.

          D. There Was Sufficient Circumstantial Evidence That the Defenda·nts
'    ..      Participated in the Turpen Burglary.

            Finally, we reject the defendants' contentions that the lack of witnesses

    and the lack of forensic evidence connecting any of the defendants to the

    Turpens' residence precludes a :(inding that any of th,em participated in that

    burglary. On the contrary,

            The possession of stolen property is .prima facie evidence of guilt of
            theft of the property. Where there is a breaking and entering and
            property taken from a dwelling and the property is found in
            possession of the accused, such showing makes a submissible
            case for the jury on a charge of burglary.



                                               14
Riley v. Commonwealth, 91 S.W.3d 560, 563 (Ky. 2002) (quoting Jackson v.

Commonwealth, 670 S.W.2d 828, 830 (Ky. 1984))'. See KRS 500.080(14)

(defining "possession," for Penal Code purposes as either actual or constructive

posse~sion);   arid see Houston v. Commonwealth, 975 S.W.2d 925 (Ky. 1998)

(recognizing the applicability of "constructive possession" to guns as well as

illegal drugs).

      The inference that the defendants who possessed the Turpens' property ·

burglarized their residence i.s strengt?ened in this case by the defendants'

commission of very similar crimes at the Vance residence a short time after the

Turpen burglary, as· witnessed by Mr. Crawford. The trial court did. not err for

this or for any of the other reasons discussed above when it instructed the jury

as to first-degree burglary for the Vance and Turpen residences.

II. The Trial Court Did Not Err by Refusing to Instruct on Receiving
   Stolen Property.                                      ·

      No more availing ~re the defendants' claims that the trial court erred by

denying their requests for jury instnictions on the "lesser" offense of receiving

stolen property as a defense to the charge of first-degree burglary. They insist

the trial .court violated its duty to provide instructions on the whole law of the

case, including requested instructions on any lawful defense.

      None of the defendants testified but, through counsel, they· suggested the

possible involvement of someone other than the defendants, apparently hoping

to induce the jury to doubt that all of the defendants were equally involved in

the offenses and therefore perhaps acquit or convict one or more of them of a

less serious offense. To allow for those "fourth man" arguments, the· trial
                                        15
court, in addition to the first-degree burglary by complicity instructions noted

above, also gave instructions for all the defendants with respect to the Turpen

burglary on facilitation to first-degree burglary, on second-degree burglary by .

complicity, and on facilitation to second-degree burglary.

     . With respect to the Vance burglary; Tucker, who did not appear in ariy of

CraWford's photographs with property tn his hands;was given the same four

instructions.   Cony~rs   and Hardy were given first- and second-degree burglary

by complicity instructions, but the court denied their requests for facilitation

instructions since., in the court's view, Crawford's photos of them actually

·carrying property out of the Vances' home precluded a finding that either of ·

them merely facilitated that crime.

      Aside from their    already-discus~ed    qbjections to the first-degree burglary

instructions, the defendants do not complain about the instructions the court

gave. They   comp~ain,   rather, that the court erred by refusing·to give additional

instructions at least with respect to the Turpen burglary on the "lesser" offense

of receiving stolen property.   Whe~e,   as .here, such a claim has been properly

preserved, Martin v. Commonwealth, 409 S:W.3d 340 (Ky. 2013), and where the.

trial court's decision is based on its assessment of the evidence, we review that

claim for. an abuse of discretion. Sargent v.    Shaffe~, 467 S.W.3d 198, 20.3 (Ky.
2015). In.this cohtext as in oth~rs, however, where the issue is purely a matter

of faw, our standard of review is de novo. Sargent, 467 S.W.3d at 204.

      The receiving stolen property statlite, KRS 514.110, provides in its first

section that a person is. guilty of that offense

                                          16
       when he receives, retains, or disposes' of movable property of
       another knowing that it has been stolen, or having reason to .
       believe that it has been stolen, unless the property is received,·
       retained, or disposed of with intent to restore it to the owner.

. The basic offense is a Class A misdemeanor, but if the property received·

 includes a firearm or is worth more than $500 but less than $10,000, then the

 offense is enhanced to a Class D felony. KRS 514.110(2)(3).

       The trial court decided against a "receiving stolen property" instruction

 with respect to both burglaries not because the evidence did not support it, but

 rather because, in     th~   court's view, receiving stolen property is not an included

 offense of burglary and'so, at least in this case, was ·not an available lesser

 offense.· The defendants contend that the trial court thus ~rred. We disagree.

       Although not technically a "defense" under the Penal Code, a lesser-

 included   offen~e   is "in fact and principle, a defense against the higher.charge."

 Hudson v. Commonwealth, 202 S.W.3d 17, 20 (Ky. 2006). (quoting Slaven v.

 Commonwealth, 962 S.W.2d 845, 856 (Ky. 1997)). In Kentucky, "KRS

 505.020(2) establishes whether a charge is a lesser-included offense." Id.

 (citing Perry v. Co.mmon_wealth, 839 S.W.2d 268 (Ky. 1992)). Under that

 statute, as pertinent here,

       [a] defendant may be convicted of an offense that is included in
       any offe.nse with which he is formally charged. An offense is so
       included when:             .
       (a) It is established by.proof of the same or less than all the facts ·
       required to establish the ·commission of the offense charged[.]

       .As the trial court correctly observed, thus defined, receiving stolen

 property is not an "included" offense of burglary. Receiving stolen property


                                              17
    requires proof of the retention or disposition of property with the knowledge

    that the property has been stolen. ·Burglary requires an unlawful intrusion

. upon real property With an intent to commit a crime. In terms of their

    elements, therefore, the two crimes are utterly distinct. To establish burgl8.ry
                                           .                          .
    in thi_s case, moreover, it was not necessary for the Commonwealth to show

    that the defendants also received stolenproperty. While their retention -of
                       .       ·   .
.stolen property was certainly part of the evidence allowing an inference Of
.                  .       .       .                          :                    .   \
    criminal intent, to show that the defendants. entered the two residences with

    the intent to commit crimes the evidence of theft, the evidence that the

    residences were ransacked, or the evidence tpat convicted felons stole guns.

    could also have sufficed. As the Court·noted in Hudson, "the fact that the

· evidence would support a guilty verd~ct on a lesser uncharged offense does not

 entitle a defendant to an instruction on that offense." 202 S.W.3d at 21. The

 trial court correctly so ruled.

          Arguing against that ruling Ute defendants refer_ us to H~ll v.

    Commonwealth, 337          S~W.3d
                                .              595 (Ky. 2011), and .to Perry v. Commonwealth,
                                                                                       .


    supra. Those cases involved prosecutions for attempted mµ.rder where the
                                       .                                                    .

 defendant had shot and injured a victim,_ but had not kiiled him. In both, an

 fssue developed at trial concei-ning the defendant's ·intent at the time of t~e

 shooting-:...to injure or ~o kill-and in both, at the close of proof the

 commonwe~th was granted an instruction on assault as a "lesser-included

.·offense" of attempted murder.·



                                                      . 18
       Notwithstanding the seemingly obvious tension with KRS 505.020, in
                                                             \
both cases this Court upheld the "lesser-included" instruction. Doing so in

Hall, we declined to overrule Perry and instead reiterated its view that KRS

505.020(2) does· not require a "strict statutory elements" approach to lesser-

included offenses, but rather allows for "instructions on uncharged offenses .

where the facts alleged in the indictment or the evidence presented at trial

support[] such instructions." 337 S.W.3d at 606.

      The defendants contend that the trial court ignored this teaching from

Hall and subjected their requests for a receiving stolen property instruction to .

a "strict statutory elements" test. We disagree. As noted above, the

Commonwealth's proof of burglary in this case did not necessarily entail proof

of receiving stolen property. Without attempting to explicate.the possible

relationship between Hall and Hudson, moreover, we n?te the trial court's

observation that nothing, i.e.,. none of the double jeopardy provisions of KRS

505.020, precluded conviCting the defendants of receiving stolen property as

. well as. burglary. That possibHio/ makes this case more like Hudson, where

conviction of both the charged offense and the proposed   ~esser   offense was

possible, 202 S.W.3d at 21, than Hall, where conviction of both assault and

attempted murder would run afoul of KRS 505.020(1)(b), which prohibits

conviction of more than one offense when the· separate offenses require

inconsistent finc:lings of fact.· See Kiper v. Commonwealth, 399 S.W.3d 736 (Ky.

2012). Ass~ult in the latter situation can, perhaps, like an elements-based

lesser-included offense, be thought a "defense" to a charge of attempted

                                       19
 murder, whereas receiving stolen property in this case does not have the same

 significance. In sum,
                    '
                       Hudson is the more apt analog to this case, and the trial.  .



 court did not violate Hall.

       Finally, it is also worth -~eiterating that the trial court gave the jury

appropriate lesser-offense options-especially with respect to the Turpen ·

burglary-but nevertheless the jury convicted the defendants of first-degree

·burglaries'. The defendants'. suggestion that the trial coures refusal to instruct ·

on receiving stolen property somehow coerced the jury to find them guilty of a

more serious ·crime than it would have done had it been giveri their requested ·

instruction is thus belied by the record.

-III. Juror and Witness Misconduct Did Not Necessitat~ a Mistrial.

     A. The Juror "Misconduct" Was Not Prejudicial.

       The defendants also contend that the trial court erred by denying their

joint motion for a mistrial. That motion was premised on· a fluny of juror and

witness misconduct that occurred during the evening recess following the first

day of triaL All of that misconduct involved witness George Crawford, t}1e

·neighbor who saw and photographed the break-in at the Vances' ~esidence~

       Crawford was the Commonwealth's second witness and the last witness

at the end of the trial's first day, most of which was devoted to jury selection

and opening statements. Very·soon after Crawford's testimony concluded, the

trial court. admonished thejury members not to discuss the case among

themselves or with anyone else and dismissed them for the night. As it

happened, about half of the jury rode down on the courthouse elevator at the

                                        ·20
 same time Crawford did. Another person on the elevator-a venire member

who had not been selected to hear the case but who had remained in the

courtroom as a spectator-complimented Crawford on his testimony and asked
                                                   _,,
him for additional details about the location of the Vances' house and the

· intersection near where the defendants had been stopped. Crawford answered

the question, admitted having been nervous during his examination, and

wondered whether anyone else had found the air jn the courtroom very dry. A

juror who had suffered a nosebleed during the day's proceedings replied that

his nose had, a remark that drew laughs from some of the other jurors. At that

point, the elevator ride ended, and the jurors and Crawford went their separate

ways.

        That evening the. Commonwealth learned of Crawford's encounter with

some of the jurors, and the next mor~ing, before the trial resumed, it informed

the court. One-by-one the court examined the jury members to determine

which of them had been on the elevator with Crawford and what; exactly, had

been said. The scenario sketched above emerged from their answers.

Crawford was also recalled and questioned; and even the spectator who asked

Crawford to elaborate on the location of the arrest was identified and called in

to be questioned by the court and examined by the parties.

        The court concluded that, while unfortunate, Crawford's elevator

encounter with jury members had been inadvertent, had not borne on any of

the contested issues in. the case, and did not in any other way threaten to taint

the jury's deliberations or decisions. Beyond .an admonishment to the jurors

                                       21
 who had ridden on the elevator with Crawford to say nothing about the

 encounter to others; the court concluded that the elevator incident did not

 entitle the defendants to any relief, and in particular did not necessitate a

 mistrial.

        The defendants mainta.in that the trial court's ruling .ignores the

 important rights at stake: the right to a fair trial, generally, under the Due

 Process Clauses of both our state and the federal constitutions, and more

 particularly, the constitutional rights to an unbiased jury,_ Remmer v. United

 States, 347 U.S. 227 ·(1954), and to a jury whose verdict is based solely on the ·

 evidence received in open co.urt. Sheppard v. Maxwell, 384 U.S. 333 (1966). A

 juror's exposure to either outside influe~ces.-bribes and threats ~e the- classic

 examples-or extrinsic information threatens those rights and, upon a proper

 showing, obligates the. trial court to inquire and to "ascertain whether the juror

 was ot was not tainted~" United States v. Davis, 15 F.3d 1393, 1412.(7th Cir.

 1994) (discussing the showing that will trigger the trial court's duty to inquire);

 Commonwealth v. Abnee, 375 S.W.3d 49, 55 (Ky. 2012) (same, and holding that

 "an unauthenticated and unsworn letter from a lone juror, without more, is

 insufficient to trigger the process for further.inquiry"); Smith v. Phillips, 455
U.S. 209, 215 (1982) (notingthat, "This Court has long held that the'remedy-

. for allegations of juror partiality is a hearing in which the defendant has the.

 opportunity to prove actual bias.").

       _Upon inquiry, "[i]f there is a 'reasonable possibility' that a jury's verdict

 has been [or will be] affected by material not properly admitted as evidence, the

                                          22
 criminal defendant is entitled to a new trial." Davis, 15 F.3d at 1412 (citation

·omitted). In other words, juror misconduct entitles.a defendant to a new trial

 (or a mistrial) only if there is sufficient ·evidence to establish both the

 misconduct and resulting prejudice. "Prejudice is shown whenever there is a

 reasonable probability or likelihood that the juror misconduct affected the

 verdict." Meyer v. State; 80 P.3d 447, 455 (Nev. 2003) (discussing the different

.ap·p~oaches to the "i;>rejudice" question adopted by the federal Courts of

Appeal).

        Not every incidence of juror misconduct requires a mistrial. Rather,

"[e]ach case turns on its own facts, and on the degree and pervasiveness of the

pi:ejudicial influence possibly resulting." Meyer, 80 P.3c:l at 453 (quoting. United

 States v. Paneras, 222 F.3d 406;411 (7th Cir. 2000)). As the Supreme Court

. stated in Smith, ·

       [D ]ue process does not require a new trial every time a juror has
       been placed in a potentially compromising·situation. Were that the
       rule, few trials would be constitutionally acceptable. The
       safeguards of juror impartiality, such as voir dire and protective
       instructions from the trial judge, are not infallible; it is virtually
       impossible to shield jurors from every contact or influence that
       might theoretically affect their vote. Due process means a jury
       capable ·and willing to decide the case solely on the evidence. before
       it, and a trial judge ever watchful to prevent prejudicial
       occurrences and to determine the effect of such occurrences wh.en
       they happen. Such determinations may properly be made at a
       hearing like that ordered in Remrrier and held in this case.
455 U.S. at 217 (footnote omitted).

       In Kentucky these fundamental rights receive protection under both KRS

29A.310 and Rule of Criminal Procedure (RCr) 9.70. Among other things, the


                                          23
 . statute forbids. witnesses (without leave of court) from "convers[ing] with the

 jury or any member thereof upon any subject after they [the jury members] .

 have been sworn." KRS 29A.310(2). The statute also provides that .if the jury

 is pe.rmitted to separate prior to deliberatio'n, the court sh:all admonish the Jury

 [members] that "it.is their duty not to converse with,                     ~or   allow themselves to be

·~addressed                 by, any other person o.n any subject of the trial[.]" _KRS 29A.310(1)°.

 RCr 9. 70 provides for the same admonition; requires the court to give it, or at
  .            .    .   .                                 .   .
                                                                                              .
 least to refer to it, "at each adjournment"; and further requires that the jury

 members be admonished to report immediately to the court any attemptS to .

 ·communicate with theni.

                   Under these provisions, we have heid,.imprqper conversations between

 third parties (induding witnesses) and jurors I?Ust be assessed for their

 potential to prejudice the defendant: "The true test is whether the [third~
  -                                     .                               -
- party /juror] misconduct has prejudiced the defendant to the extent that he has

 .not received a fair trial." Graham v. Commonwealth, 319 S.W.3d 331, 339 (Ky.

 2010) (quoting Talbott v. Commonwealth, 968 S.W.2d 76, 86 (Ky. 1998)).

                   At one extreme, in Dalby v. Cook, 434 S.W.2d 35 (Ky. 1968)', our .

· predecessor Court presumed prejudice where, during the trial, a Juror

 conversed with an interested third-party (the secretary of one 'side's attorney)
           .                                '                                       .   .
 and expressed agreement with that person's views as to what t_he outcome of
      .·                                    ~                     . .              -
 the case should be: ,At the other extreme, in Owings v. Webb's Ex'r,                       ~04   Ky.

 748, 202 S.W.2d-410(1947), our predecessor found presumptively non-

 prejudicial brief conversations duririg a recess bet:Ween the court clerk and ~o

                                                        24
 jurors, one of whom wo:r:idered "where in the community a corn. shredder was

 then operating," and th.e other "where they (the jury} would eat lunch that day."

 "We have several times held," the Court explained, "that no reversible error was

 committed when some person innocently conversed with a juror on a matter ·

 foreign to the .trial." 202. S.W.2d at 412 (citation omitted). See also Talbott,

 supra (deeming harmless similarly "innocent," "non-substantive" conversations

 between a sheriff/Witness and three jurors).

       In between the extremes it becomes the duty of the trial court to inquire

as to the breach of the statute or the·rule and to determine,_ if it appears that

misconduct occurred, whether there is a reasPhillips, supra (prescribing,

in the due-process context, a hearing for colorable allegations of juror

misconduct and. an opportunity for the complaining party to show prejudice);

. see also Oro-Jimenez v. Commonwealth; 412S.W.3d174, 180-81 (Ky. 2013)

(approving, under KRS 29A.310, this manner of proceeding and upholding the

trial court's dedsion after the hearing to the effect that brief, consolatory

remarks by ajuror to one ofthe victim/witnesses during the recess between

the trial's guilt and penalty phases did not neshould have done, and its decision not to declare a mistrial amounted to an

appropriate exercise of its discretion.

      Arguing to the contrary, the defendants correctly note that Crawford's

elevator· comments about his nervousness while testifying, about the

courtroom's   drynes~,   and especially about the location of the Vances' house

and where the defendants were stopped, were not completely "innocent," like

the third-party remarks in Owings·and Talbott, in the sense of being completely

unrelated to .the trial. The defendants' conclusion, however, that because. this

case is not at the "innocent" extreme it must be at the opposite, "presumptively

prejudicial" extreme goes too far. As observed in our more recent cases, such

as Graham and Oro:..Jimenez,
                 .           between the presumptive extremes
                                                           .
                                                              there is a

middle ground where the trial court must inquire and consider. ·That is

precisely where the elevator inciderit in this case lies.
      .                                   .
      No more persuasive are the defendants' claims of pr.ejudice arising from

that hicident.. Briefly, they contend that the comr:nent by the courtroom

spectator complimenting Crawford's testimony and Crawford's "I was scared,"

and "Did any01;1e else find the courtroom dry?" comments enabled Crawford to.

establish rapport and sympathy with the jurors on the elevator, and thus were

apt to affect those jurors' asse_ssments of Crawford's credibility. Had the facts

been different and Crawford's credibility crucial to the Commonwealth's case,

this claim might merit more comment. As it was, however, the defendants were

essentially caught red-handed, and Crawford's testimony was cumulative,

supported by, among other things, the 911 recording, by ·crawford's

                                          26
                         '                                              .
 photographs, and by the evidence obtained by the police from the defendants'

· car and identified by the victims. In these circumstances, the trial court

 correctly determined ~at the risk of prejudice from Crawford's brief and merely

 polite elevator remarks was essentially nil.

       A final facet of the defendants' prejudice argument focuses .on their so-
  ..                 .                             .         .
 called "fourth man" theory.· Through cross-examination of Crawford, the.

 defendants established that he could not see through the tinted windows of the

 car he observed in the Vances' driveway and therefore could not rule out the

 possibility that there was a fourth man in the vehicle. Similarly, there was a

 brief interval when Crawford. lost sight of the vehicle, providing opportunity for

 a fourth man.to jump out after the car left the Vance residence and before the

 police stopped it. There was absolutely no evidence to .support the presence of
                 .                            ..


 a "fourtl:l. man" and, significantly, the three men depicted in Crawford's phots
             '
 look like the three defendants. Nevertheless, they contend that Crawford's

 elevator comments, by establishing rapport with certain jurors, may have

 somehow undercut their "fourth man" theory.       ~hey   never articulate how this

 occurred and instead insist that the possibility of prejudice entitles them to a

 new trial. As noted,
                .
                      the innocuous .conversation here is    f~   less serious than

. tpe misconduct in our presumptive prejudice cases _and it was therefore the

 defendants' burdyn of showing prejudice, i.e., providing an evidentiary basis for

 finding that it was reasonably possible that the elevator incident would affect

 the jury's verdict. With no· such evidence in the record, the trial court properly

denied a mistrial.

                                         27
     · B. The. Witness Misconduct Was Not· Prejudicial, Either by Itself or in ·
          Conjunction With the· Juror "Misconduct."       .        . .· .

         Next,.the defendants contend that evenjf the elevator inddent was not

  enough by itself to call into question the fairness of their trial, it was enough

  when viewed in conjunction with two other gaffes by Crawford that same

  evening. We disagree.

         During Crawford's testimony, the defendants invoked Kentucky Rule of

  Evidence (KRE) 615; the ExclusiOn of Witnesse~ rule. With a. few exceptions

  not applical;>le here, that rule requires the trial court, upon a party's request, to

  "order witnesses excluded [from the courtroom] so that they cannot hear the

  testimony of other witnesses." As we have explained; the letter of this rule

  applies   o~ly   to what happens in the courtroom, but its spirit "is violated 'when ·

  witnesses coordinate their testimony' outside the courtroom." Hall, 337 S.W.3d

  at 616 (quoting Woodard v. Commonwealth, 219 S.W.3d 723 (Ky. 2007),

  abrogated on other grounds by Commonwealt': v. Prater,. 324 S.W.3d 393 (Ky.

  2010)). Accordingly, in conjunction with the exclusion of other witnesses from

  the courtroom, the prosecutor duly advised Crawford not to discuss his
     .
              .            .      .   '
                                            .     ,                 I




  testimony later with other witnesses.

         fiowever, after testifying, Crawford accepted a ride home from Stan

... Turpen, one of the brothers whose.home was burglarized. Turpen wasat the

  c~urthouse that afternoon because he too was due to testify for the

 · Commonwealth. The two men conversed on the drive ho;rne.

         Also, in response     to a text message asking how the.day had gone,
 Crawford telephoned Brittany Vance later that evening, and discussed with her
                                             28
in some detrul the questions. he had· been ~sked and his impressions
                . '                                               .
                                                                     of the
                                                                         .

defense. He appears to have noted, in particular, the interest of both sides in

whether he observed any of the defendants with a gun. Brittany was scheduled

as a prosecution witness.

      The defendants objected to these apparent breaches-of KRE 615's spirit.

The trial court therefore, along with its inquiry into the elevator incident,

inquired of, and allowed the parties to examine; Crawford, Brittany Vance, her

husband Joe Vance, and Stan Turpen concerning ari.y attempts among them to

coordinate their testimonies.

      Crawford denied having discussed his testimony with Stan Turpen,

whom he had met only that ·day. Turpen recalled Crawford recounting that he

had seen the defendants in the Vances' driveway, but mostly he recalled

Crawford's description of a block-watch program in which he had participated

while he was ·a resident of Cincinnati. The trial court, noting that Crawford

and Turpen were witnesses of separate events and that there was virtually no

overlap between what they had observed, ruled that even if Crawford had

mentioned his testimony during the ride home,     Cra~ord's   testimony was not

apt to have any bearing on Turpen's and thus the rule violation, if any~ arising

from their conversation was harmless.
                                                                   I   .


      With one exception, the trial court ruled similarly with respect to the

Vances. The Vances were not home while Crawford was. observing the break-in

at their house, so their variou~ testimonies overlapped very little: Crawford

describing the break-in from the outside as it occurred and the Vances
    describing the effects of it from the inside after the fact. Given those

    differences, the trial GOUrt concluded that the Vances' testimonies were not apt

    to be_ significantly affected by knowledge of Crawford's testimony. '

          The exception, in the_ trial court's view, was Crawford's possible "heads
      '                                                           '   .                         .        -

    up" regarding the significance the. parties appeared to place on Brittany's gun.

    B!ittany testified during the voir dir~ tp~t only in the last couple of days had

    her husband located a doc~ment identifying the gun by its serial number and
                    .                                    .                              .   .       '
    herself as its own.er. She intended, she said, to provide that document to· the

    prosecutor. She had also, apparently after talking with Crawford, double

    checked with her husband to make sure she knew how many bullets the clips
                                                .        ..
    for her gun held.· The trial court excluded all of this "new" gun evidence as .

    possib~y   the result of Crawford's tip, but it denied the defendants' request to
     .                             . ..  .                        .    .


    exclude Brittany's identification of the gun altogether, since she had told the

    investigating detective it was hers long before Crawford testified.

          The trial court also denied motions for mistrial or the exclusion of                          \... ·
                              .                      .                              .
    witnesses on the ground that the trial's fairness had been                u~dermined        by the

    two vioiatio~s of KRE 615 together with the violatiOns of KRS 29A.310 and the
.               .                           .                 -

·fact that Crawford'~ testimony appeared tainted by his apparent desire to help·

    out the Vances. Rejecting those claims, the trial court reiterated that in its

    view the rule and statutory violations, such as they were, -were minor
                                                                       .
                                                                           and
                                                                            .
                                                                               did

    not threaten to prejudice the defendants or to impair the trial's fairness. it also
                          .                                               .

    noted that if they so desired the defen,dants could recall Crawford and via

    cross,...examination attempt to impeach him_as_biased.·· The defendants

                                                30
 maintain that, regardless of any actUal prejudice, the trial court abused its

 discretion by failing to remedy the appearance nf unfairness arising from so

 .many witness and juror improprieties. We are convinced, however, that the
                                '                               .




 trial court's hand,ling of these matters was appropriEl.te.

     . Beginning with the asserted violations of KRE 615, ·W'e explained in

 Woodard that, although "collusion" among witnesses (whatever their intent)
          .                                    '




 violates the.·spirit of KRE 615, because it occurs outside the presence of the

 court; the court's ability to do anything about it is limited: "[T]he most [the trial

 court] could do is question the witnesses in an effort to ensure a fair. trial. The

 best course is to allow the testimony subject to·proper impeachment on cross

 examination." Woo 219 S.W.3d at 728-29. The trial court fully complied

 with that recommendation here.

       As it did in.the face of likely juror/witness misconduct, the trial court

 responded to the allegations of out-of-court witness "collusion" by promptly

 conducting a very thorough inquiry of its own into what happened and by
                  .                                                           '




 giving the parties .full opportunities to explore both what happened and how

 what happened might affect them. As with the juror. "misconduct," it turns out

 that the witness "collusion" was much more smoke than fire. Stan Turpen

 learned nothing bearing on his testimony from Crawford. The Vances had

-. nothing they did not already know to learn from each other. And B.rittany

 Vance did not have much to learn from Crawford, either. While Crawford

 should not have told Brittany _what he was asked during his testimony and how



                                          31
 he responded, the fact that he did, in the circumstances of this case·; was

 simply_·not likely to.have much impact on Brittany's testimony ..

       The possible exception, Crawford's observation that both sides wanted to
            .                                                                    .
 know about Brittany's gun, the trial court defused by disa1,lowing Brittany's

 testimony in the least bit likely to be responsive to it.   Th~t   was a remedy well

 beyond the cross-examination that Woodard suggests would have sufficed. In

 short~ the. trial court applied KRE 615 to an out-of-court "collusion" situatfon ·

 precisely as Woodard envisioned: by inquiring so as to identify possible effects

 on a fair proceeding, and by responding so as to resolve the problems and keep

 the proceeding-fair.

       The defendants insist that that was not enough, that at some point,

· flame or no flame, smoke itself requires relief. "This trial could not possibly

 have appeared fair," the defendants complain, to anyone who sat, as they did,

 "for hours the second day of trial observing a parade of jurors and witnesses

 admitting to rule violation after rule violation undermining the fairness in their

 case." On the .contrary, what an observer might have seen, and what the

 record ·plainly shows, is a trial judge taking pains to determine exactly what

 had happened outside the courtroom and its effect, if any, on the ongoing trial.

 The tri8.I court did not err or abuse its discretion in ultimately determining that

 none of the alleged incidences of juror or witness misconduct, considered

 singly or cumulatively, necessitated a mistrial. The well-developed record

 allows us to say with confidence that the defendants "received a fundamentally

 fair trial with .any errors being so minor that even their cumulative .effect does

                                         . 32
not demand reversal." Hall, 337 S.W.3d at 616-17 (quoting Roach v.

Commonwealth, 313 S.W.3d 101, 113 (Ky. 2010)).

IV. Defendant Hardy Was Not Entitled to· an Instruction on Voluntary
    Intoxication .

     . Hardy individually claims that he was entitled to a jury instruction on

the statutory defense of voluntary intoxication. As he correctly notes, a trial

court is required to instruct the jury on affirmative defenses if the evidence·

would permit a juror reasonably to condude that the defense exists. Fredline.

v. Commonwealth, 241 S.W.3d 793 (Ky. 2007); Nichols v. Commonwealth, 142

S.W.3d 683 (Ky. 2004). On the other hand, such an instruction is to be
                                                   ..
rejected if the evidence does not warrant it. Payne v. Commonwealth, 656

S.W.2d 719 (Ky. 1983). The. tdal court made the latter determination in this

case, and we review that decision for an abuse of discretion. Sargent v. Shaffer,

467 S.W.3d at 202-04.

      Under KRS 50.1.080(1), voluntary intoxication is a defense to a.criminal

charge only if the intoxication "[n]egatives the existence of an element of the

offense." As Hardy notes, an intrusion into ariother's real property that is

knowingly wrongful, as well as an intent to commit a crime therein are both
                                                                '
elements of burglary that could conceivably be "negatived" by intoxication. See

Weaver v. Commonwealth, 298 S.W.. 3d 851, 855 (Ky. 2009) (noting that

intoxication is a potential defense to burglary). We have interpreted   K~S    ·

501.080(1), however, "to mean that the [voluntary intoxication] defense is

justified only where there is evidence reasonably sufficient to prove that the


                                       33
 defendant was so [intoxicated] that he did not know what he was doing."

 Fredline, 241 S.W.3d at 797 (quoting Rogers v.     Commonw~alth,    86 S.W.3d 29,.

 44 (Ky. 2002)). "[M]ere drunkenness," in other words-i.e., the mete.

 impairment of judgment and/ or physical control that commonly leads

 intoxicated persons to do things they would not ordinarily do-
                                                              .. "does not equate

with the Kentucky Penal Code's definition of the 'c:lefense' of voluntary

intoxication." Nichols, .142 ~.W.3d at 688 (quoting Rogers, 86 S.W.3d at 44).

The defense requires proof of something "more" than "mere drunkenness." Id. .
                                   I




Here it js doubtful that the evidence would. have permitted a finding that Hardy

was intoxicated, much.iess that he was so intoxicated that he ceased to be

aware of what.he .was doip.g.

         The evidence Hardy relies on was
                     .                 .
                                          all introduc.ed in conjunction· with the
   ~                                                          .                    .

evidence of his arrest. Officer Champaign, the arresting officer; testified that

the    s~arch   of Hardy's person incident to the arrest yielded, among other items,

eight prescription pills, later identified as five hydrocodone pills .arid three

Xanax pills. Additionally, the     se~ch   incident to Hardy's arrest was captured

by the "dash cam" vi~eo camera of one·of the police cars. Hardy's counsel

played that video for the jury, and maintained that it shows Hardy. moving

slowly, as though under fu.e influence of pills at the time of the arrest.

        The. officer testified, however, that Hardy was the driver of the

defendants' car and that his driving had not appeared impaired. According to

. the officer, Hardy was the first defendant ordered out of the car, and he exited .

without stm;nbling or showing any other sign of intoxicatio;n. His eyes were not .

                                           34
glassy. The "dash cam" video, as the officer noted, shows Hardy cooperating

with ·the search and, despite. . having his hands. cuffed behind his back, obeying

without any loss. of balance or other difficulty such commands as turning

around and raising each of his feet as the officer remoyed Hardy's shoes and

searched his socks. The officer testified at no point during.Hardy's arrest did

he ·suspect that Hardy might be intoxicated. The "dash cam"· video in no way .

belies that testimony ..

      Defense counsel asked the officer if he was aware that while waiting to be

booked into the Campbell County Detention Center Hardy had wet his pants.

Unfortunately, on the trial video the officer's response, yea or nay, is not clear,

but in· any event defense counsel thereafter referred to Hardy's purported

accident as further evidence of intoxication.

      Could a reasonable juror infer from the foregoing evidence that at the

time of either crime Hardy was so intoxicated that he was not aware of what he

was doing? The trial court properly conduded "no." Even if the evidence.

perrriitted an inference that Bardy had ingested pills prior to the crimes,' the
                                                                                      ,   ,I




evidence, much like the evidence of pre-crime cocaine and alcohol use in

Btanford·v. Commonwealth, 793 S.W.2d 112 (Ky. 1990), als? showed that

Hardy could drive, walk, and understand what was said to him. Hardy was

apparently aware of his actions and appeared to be functioning normally.

      On the other hand, there was no evidence, as there was in Nichols v.

Commonwealth, supra, that Hardy was wild or out of control, nor was there

evidence, as there was in Lloyd v. State, 587 S.E.2d 372 (Ga. App. 2003), the

                                        35
 other case upon which Hardy relies, that he was. acting strangely and was so
                                                           .                      .
·intoxicated immediately after the crime as to pass out and urinate on himself.

 In sum, none of the evidence suggested that Hardy was so intoxicated that he

 was unaware _of what he did.· 'Accordingly, the trial _court did hot abuse its

 discretion when "it decided that Hardy was not entitled to an intoxication

 instruction.

 V. The Trial. Court Did Not Err During the PFO Proceedings by Refusing to
      Exclude Evidence of One of Conyers's Prior Felonies.                    ·

          Finally, Conyers contends· that he was improperly    sentenced~   The jury

 initially sentenced him to serve fifteen years in prison o_n each   first-d~gree     .

 burglary count, with those sentences to be served concurrently. In light of

 proof that Conyers had two prior felony convictions, thejury then.found him
  .                                                  .
 subject to sentencing as a PFO in the first degree arid recommended the two

·concurrent sentences be enhanced ,to twenty years; The trial court sentenced

 Conyers accordingly.

          On appeal, Conyers contends, as he did in the trial court," that due to a

 change in the law one of his prior felonies should no longer count for PFO

 purposes. He maintains that he is entitled to be resentenced at a· new penalty

 p~ase ·from which evidence of the. "lapsed" felony is. excluded.

          In 2004 Conyers pled guilty to trafficking in less than eight ounce.s of
  .   .                                 .
 marijuana. At the·time of the offense (and still today), first-offense trafficking

 in less than eight ounces of marijuana was a Class A misdemeanor. KRS.

 214A.1421 (1992). However, because Conyers did his peddling within 1000

. yards of a school, the offense was enhanced under KRS 2 l 4A. l 411 (1992) to a
                                            36
 Class D felony.4 Conyers, only nineteen at the time of his 2004 guilty plea, was

 sentenced to five years but that sentence was probated.

           Some seven years later, in June 2011, the General Assembly amended

 KRS 2 l 4A. l 41 l so as to shrink the enhancement zone around schools. Under

 the amended statute, misdemeanor trafficking offenses do not become feloI?-ies

 unless they take place within "one thousand (1000) feet," not yards, of a

 classroo:rp.. KRS 214A.1411(1) (2011) (emphasis added). Conyers claims (a

 point the Commonwealth does not contest for _the purposes of this case) that

 hjs 2004 offense did not taj·for PFO putposes notwithstanding the subsequent amendment of KRS

 214A.1411.

       Against this conclusion Conyers refers us to KRS 446.110, which, ai:nong

 other things, addresses "Offenses committed ... prior to repeal of law .." In

 pertinent part, the statute provides: "No new law
                                                 .
                                                   shaU be construed
                                                                   .
                                                                     to repeal a     ~




 former law as to any offense committed against a former law." This, of course,

 is contrary to Conyers' contention, which is that the 2011 amendment of KRS

 2 l 8A.14 l 1 did repeal the earlier version applicable to Conyers in 2004. This

provision of the statute is consistent with the general rule, as stated in KRS

446.080(3), that "[n]o statute shaU be construed to be retroaQtive, unless

 expressly so declared." Unless the General Assembly says so, in other words,

new statutes, such as the 2Q 11 amendment to KRS. 218A. l 41 l, do not apply to

offenses committed prior to their enactment. However, Conyers points us to an

exception to the presumption against retroactivity: "If any pena.lty, forfeiture or

. punishment is mitigated by any provision of.the new law,    sue~   provision may,

by the consent of the party affected, be applied to any judgment pronounced

after the new law takes effect." KRS 446.110 (emphasis added). Even           1




assuming that the 201 l amendment to KRS 446.110 addre.ssed the penalty,

and not the substance of the law, see Rodgers     V.   Commonwealth, 285 S.W.3d

740, 750 (Ky. 2009)   (~iscussing   that distinction), the problem with   Conyer~'

reliance on this exception is that the judgment to which he    wan~s   to apply the

new, "penalty-mitigating" version of the statute-his 2004 trafficking

conviction:-was pronounced some seven years before the new law took effect ...

                                          38
                                                     ..
The KRS 446.110 exception, by its own terms, does not apply in this situation.

Rogers v. Commonwealth, 366 S.W.3d 446, 456.(Ky. 2012) (noting that "by the

statute's [KRS 446.110] plain terms the retroactivity is limited to changes that

take effect prior to the 'pronouncement' of judgment.") ..

      Conyers' unsupported. constitutional arguments fare no better. He

contends that he was found to be a first-degree PFO upon proof of only one

prior felony, in violation of the Due Process Clause of the federal constitution.

He also contends that the judicial branch's use of a crime that the legislature
             ..
has determined should not be a felony to enhance his sentence as a prior

felony offender is· a violation of the separatfon of powers doctrine.

      As discussed above, the General Assembly has made crystal clear its

·intent that unless it clearly says otherwise, even.the penalty provisions of new

laws have only a limited retroactive_ reach. The General Assembly did not

except the 2011 amendment from those limits, and Conyers' 2004 conviction·

lies far outside them.· The real due-:process and separation of powers violations

would occur were we to follow the course urged by Conyers and give the 2011

amendment of KRS 21 BA.1411 a retroactive effect far in excess of what the

General Assembly has indicated it should have. In short, the trial CO\lrt did not

err by allowing use of Conyers' 2004 felony marijuana-trafficking conviction in

the PFO portion of this case.

                                  CONCLUSION

      For th,e foregoing reasons, we reject the three defendants' shared

appellate arguments, as well as the individual arguments raised by Hardy and

                                        39
Coi:iyers. Accordingly, we hereby affirm the Cam:pbell Circuit Court's
               ..   .                           .
judgments convicting and sentendng each· defendant.

      All sitting: All concur.



COUNSEL FOR APPELLANT, LONNIE CONYERS:

Emily Holt Rhorer
Assistant Public Advocate                             _/.



Department of Public Advocacy·

COUNSEL FOR APPELLEE: .

Andy Beshear .
Attorney General of Kentucky

Jeffrey Ray Prather
·.Assistant Attorney General


COUNSEL FOR APPELLANT, ROY'EDWARD TUCKER:

Susan Jackson Balliet
Assistant Public Advocate
Department of Public Advocacy

COUNSEL FOR APPELLEE:

Andy Beshear
Attorney General of Kentucky·

Joseph Todd Henning
Assistant Attorney General




                                      40.
COUNSEL FOR APPELLANT, JOSEPH HARDY:

Erin Hoffman Yang
Assistant Public Advocate
Department of Public Advocacy

COUNSEL FOR APPELLEE:

Andy Beshear
Attorney General of Kentucky

Joseph Todd Henning
Assistant Attorney General




                                41 .